     Case 3:19-cv-02972-D Document 9 Filed 01/15/20                      Page 1 of 4 PageID 21



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTICT OF TEXAS
                                       DALLAS DIVISION

ANTHONY POLAK,                                           §
                                                         §
              Plaintiff,                                 §
                                                         §
V.                                                       §    CIVIL ACTION NO. 3:19-cv-02972-D
                                                         §
STERILITE CORPORATION                                    §
                                                         §
              Defendant.                                 §    JURY TRIAL DEMANDED

                                    FIRST AMENDED COMPLAINT

         Plaintiff, for his First Amended Complaint against Defendant, would show as follows:

                                                    Parties

         1.        Plaintiff is an individual citizen.

         2.        Defendant which maintains its principal place of business in Massachusetts. It may

be served through its registered agent for service, Evan Hines, 5200 Sterilite Drive, Ennis, Texas

75119.

                                           Jurisdiction and Venue

         3.        Jurisdiction is proper on the basis of a federal question pursuant to 28 U.S.C. §

1331. Venue is proper.

                                                    Facts

         4.        Between 2002 and 2019, Plaintiff was employed by Defendant in Ennis, Texas.

         5.        While employed by Defendant, Plaintiff was subjected to a drug test using a mouth

swab on March 26, 2019.

         6.        The mouth swab drug test referred to in paragraph 5 falsely indicated Plaintiff had

used a product containing THC, a cannabinoid. As a consequence of the false drug test based on


FIRST AMENDED COMPLAINT – Page 1
       Case 3:19-cv-02972-D Document 9 Filed 01/15/20                Page 2 of 4 PageID 22



the mouth swab, Plaintiff was regarded by Defendant as disabled in that he was regarded as

substantially impaired in the major life activities of speaking, concentrating, thinking,

communicating and working pursuant to Defendant’s substance abuse policy, and so erroneously

regarded as engaging in use of illegal drugs when he was not.

         7.    On April 1, 2019, Defendant terminated Plaintiff’s employment because of the false

mouth swab drug test. It thereby used such false drug test as the basis for a decision to terminate

Plaintiff’s employment. Plaintiff’s disability, which includes his being regarded as disabled, was

thereby a motivating factor in his termination.

         8.    After his termination, Plaintiff disputed the result of the false mouth swab test and

thereby complained of discrimination on the basis of being regarded erroneously as engaging in

the use of illegal drugs when he was not and, as such, as disabled. Specifically, Plaintiff obtained

a hair sample drug test on April 5, 2019 negative for any of multiple substances, including

cannabinoids, and notified Defendant, but Defendant refused to reinstate him. Plaintiff’s complaint

of discrimination based on his being regarded as erroneously engaging in substance abuse and so

disabled was protected conduct, and Defendant’s refusal to reinstate him constituted an actionable

adverse employment action. Alternatively, Plaintiff’s being regarded as disabled, and thereby

having a disability, was a motivating factor in Defendant’s refusal to reinstate Plaintiff and

Defendant thereby discriminated against Plaintiff on the basis of his disability in refusing to rehire

him.

         9.    On account of Plaintiff’s loss of employment, Plaintiff has suffered lost

compensation and benefits, and has also suffered compensatory damages, including emotional

pain, suffering, inconvenience, mental anguish, loss of enjoyment of life and other nonpecuniary




FIRST AMENDED COMPLAINT – Page 2
     Case 3:19-cv-02972-D Document 9 Filed 01/15/20                Page 3 of 4 PageID 23



losses. Defendant by its conduct, acted in reckless disregard of Plaintiff’s rights under the

Americans with Disabilities Act, making punitive damages appropriate.

       10.        On October 14, 2019, Plaintiff filed a charge of discrimination with the Equal

Employment Opportunity Commission with respect to the events referred to in paragraph 4

through 7, and received a notice of right to sue on such charge dated December 9, 2019, and timely

filed this action on December 17, 2019, within 90 days of receipt of such notice. Plaintiff thereby

satisfied administrative condition precedent to entitle him to make the claims referred to in

paragraphs 11 and 12.

                                              Claims

       11.        Plaintiff, for his first cause of action, would show that he was subjected to

discrimination on the basis that he was regarded as disabled in violation of the Americans with

Disabilities Act. He is accordingly entitled to recover his actual damages, punitive damages,

attorney’s fees, prejudgment interest and costs of court.

       12.        For his second cause of action, Plaintiff would show that he was subjected to

retaliation in violation of the Americans with Disabilities Act for engaging in protected conduct,

including complaining about unlawful discriminatory conduct of Defendant. He is accordingly

entitled to recover his actual damages, punitive damages, attorney’s fees, prejudgment interest and

costs of court.

       13.        Plaintiff demands a jury.




FIRST AMENDED COMPLAINT – Page 3
   Case 3:19-cv-02972-D Document 9 Filed 01/15/20              Page 4 of 4 PageID 24



     WHEREFORE, Plaintiff prays for all relief to which he is entitled.

                                                 Respectfully submitted,



                                                 /s/ Robert E. Goodman, Jr.
                                                 Robert E. Goodman, Jr.
                                                 State Bar No. 08158100
                                                 reg@kilgorelaw.com
                                                 Kilgore & Kilgore, PLLC
                                                 3109 Carlisle Street
                                                 Dallas, Texas 75204
                                                 (214) 379-0823
                                                 (214) 379-0840 (telecopy)

                                                 COUNSEL FOR PLAINTIFF




FIRST AMENDED COMPLAINT – Page 4
